[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT

                                             

No. 97-1801

                         HUMBERTO TORRES,

                      Plaintiff, Appellant,

                                v.

               ELI LILLY AND COMPANY, INC., ET AL.,

                      Defendants, Appellees.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Dominguez, U.S. District Judge]                                                                 

                                             

                              Before

                     Selya, Stahl and Lynch,
                          Circuit Judges.                                                  

                                             

     Rosa M. Nogueras de Gonzalez for appellant.                                           
     Carl Schuster,  with whom Carlos R. Paula and Schuster Usera                                                                           
Aguilo &amp; Santiago were on brief, for appellees.                           

                                             

                        December 10, 1997
                                             

          Per Curiam.   We have carefully reviewed  the record on                    Per Curiam.                              

appeal and fully considered the points advanced by  the plaintiff

(both  in his briefs and at oral argument).   In the end, we find

these  appeals to  be so  utterly lacking  in merit  that further

comment  would  be gratuitous.    It  suffices  to say  that  the

district  court was amply  justified in granting  the defendants'

motion for  summary judgment  for the reasons  expressed in  that

court's thoughtful  rescript.  See  Torres v. Eli Lilly  and Co.,                                                                          

Civ. No. 95-1042 (DRD) (D.P.R. March 20, 1997) (unpublished).  We

add  only that  the  plaintiff's counsel  is  fortunate that  the

district court did not choose to invoke the provisions of Fed. R.

Civ. P. 11 and/or 28 U.S.C.   1927.

          We need go no further.  The judgment is summarily

Affirmed.  See 1st Cir. R. 27.1.          Affirmed.                        

                                2